DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant's arguments filed March 09, 2022 have been fully considered but they are not persuasive. 
           Applicant respectfully submits that the limitations "detection evaluation module", "parity check unit", and "data processing module" may be implemented in hardware, or may be implemented in software. See   [0040]. One of ordinary skill in the art would readily understand that the limitations at issue could be implemented by hardware or software and should not be interpreted as means-plus-function elements.
            Examiner submits that the claim limitations "detection evaluation module", "parity check unit", and "data processing module" have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “module” or “unit” coupled with functional language without reciting sufficient structure in the claim to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier in the claim.  As discussed in the 112(f) analysis in the last office action, the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. As described in the last office action, the specification shows corresponding structure for the "detection evaluation module", "parity check unit", and "data processing module".

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reial (US 2010/0098194) in view of Khayrallah et al (US 2014/0016726).

             Re claim 19, Reial teaches of a method of performing symbol detection on a plurality of mutually interfering information streams transmitted in a wireless communication system, the method comprising: receiving an input signal comprising a plurality of mutually interfering information streams (Paragraphs 0003, 0010, 0035 – 0036 and 0039); detecting data symbols by detecting a transmitted symbol for each of the plurality of mutually interfering information streams by searching for a vector solution to an optimization problem (#100, Fig. 3, #110, Fig.4 and Paragraph 0036); classifying soft bit information as reliable or unreliable (#112, Fig.4 and Paragraphs 0035 – 0036 and 0044 – 0046); and classify the detected symbol as reliable or unreliable based on whether the soft bit information was classified a as reliable or unreliable (#118, Fig.4, Paragraphs 0010, 0024 and 0056 – 0057), and/or to determine whether current system conditions permit reliable symbol detection (interference, #116, Fig.4) based on whether the soft bit information was classified as reliable or unreliable (signal quality, Paragraph 0059) and to take a predetermined action to improve the detection reliability according to a result of the determination (subtraction, #116, Fig.4, #144, Fig.7), wherein the method further comprises: receiving the detected data symbols and symbol classification information indicating whether the detected data symbols is classified as reliable or unreliable, at a data processing module (#142, #144, Fig.7); and processing the detected data symbols, using the data processing module, in accordance with the symbol classification information (#142, #144, Fig.7 and Paragraphs 0064 – 0065). However, Reial does not specifically teach of the detection evaluation module configured to classify a candidate vector solution as reliable or unreliable.
            Khayrallah of decoding the soft bit information comprising the best candidate symbol vector to obtain recovered information.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the soft bit information comprise the best candidate symbol vector for performing optimum detection.

             Re claim 20, Reial teaches of further comprising: applying a decoding algorithm to the plurality of detected symbols to recover information from said one of the mutually interfering information streams (Max-Log-MAP Turbo decoder, Paragraph 0069).

            Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reial and Khayrallah in view of Chen et al (US 2008/0181339).

             Re claim 21, Reial and Khayrallah teach all the limitations of claim 19 except of wherein a computer-readable storage medium arranged to store computer program instructions which, when executed, perform the method according to claim 19.
             Chen teaches of a computer-readable storage medium arranged to store computer program instructions which, when executed, perform a method (Paragraph 0064).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a computer-readable medium storing computer-executable instructions for its storage capacity, portability, where data cannot be changed and for preventing accidental erasure of programs or files.

Allowable Subject Matter

            Claims 1 – 6 and 8 – 17 are allowed.

           The following is a statement of reasons for the indication of allowable subject matter: 

           Claim 1 has been identified as a 112(f) type claim limitation that covers the corresponding structure as described in the specification. The cited prior art of record does not teach the corresponding structure as described in the specification for the “data processing module” in the decoder of Fig.4 (#103) having the structure of a factor graph generator and a parity check unit and recited in Paragraphs 0070 – 0074 of the printed publication.
           None of the cited prior art alone or in combination provides the motivation to teach: “a data processing module configured to receive data symbols detected by the first detector and symbol classification information from the detection evaluation module, the symbol classification information indicating whether each of the detected data symbols is classified as reliable or unreliable; and the data processing module is further configured to process the detected data symbols in accordance with the symbol classification information.”

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633